DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 7/14/2022 has been entered.  Claims 10 and 17 have been amended.  No claims have been cancelled.  No claims have been added.  Claims 1-22 are still pending in this application, with claims 1, 10, and 22 being independent.
The rejection of Claims 10-19 under 35 U.S.C. 112(b) has been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 10-12, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strein et al. (US 2004/0250457, hereinafter “Strein”).
Regarding claim 1, Strein discloses a display assembly (transparent display device 70; see Figs. 1-5; Abstract; para. [0038], [0042]-[0046]), comprising a front panel including a feature (display array 21 forms a front panel of the display assembly and includes a plurality of holes 25 through which second end portions 86 of fiberoptic strands 19 are positioned to emit light through lenses 17 within each hole in a particular pattern on the display surface; see Figs. 1-5; par. [0038]-[0044]); a light source behind the front panel (LEDs 6 are mounted on a light source support 20 which may be a PCB positioned behind and below the front panel 21; see Figs. 1, 3, 5; para. [0038]-[0040]); a light guide header coupled to the light source (a base portion comprising a horizontal frame member 30, vertical perimeter frame members 15 and 18, and a top cover 42 forms a light guide header to which the light sources 6 and its PCB 20 are coupled to emit light into first end portions 33 of the fiberoptic strands 19; see Figs. 1-5; par. [0038]-[0043]); and one or more fiber optic strands coupled to the light guide header and routed proximate to one or more portions of the feature (fiberoptic strands 19; see Figs. 1-3, 5; para. [0038]-[0041], [0043]-[0044]), wherein the light guide header is configured to receive a portion of light emitted by the light source and guide the portion of the light into the one or more fiber optic strands to illuminate the one or more portions of the feature (the light sources 6 emit light through the interior of the light guide header towards first end portions of the fiber optic strands 19 which are routed to the front panel 21 to illuminate portions of the feature on the front surface; see Figs. 1-5; para. [0038]-[0044]).

Regarding claim 2, Strein discloses the display assembly further comprising a perimeter wall coupled to the front panel (Figs. 3-4 show an unlabeled perimeter wall extending from the base portion (specifically from the top of vertical frame member 18 and horizontal frame member 30 of the base portion) to the top of the front panel 21 to fully enclose the interior of the display assembly 70; see Figs. 3-4; para. [0038]-[0039]).

Regarding claim 3, Strein discloses wherein the one or more fiber optic strands are also routed proximate to one or more portions of the perimeter wall (the fiber optic strands 19 are routed such that the strands on the left and right sides of the display assembly are positioned adjacent the left and right sides of the perimeter wall, as shown in Fig. 2, and all the strands are positioned adjacent the rear side of the perimeter wall of the display apparatus, as shown in Figs. 3 and 5).

Regarding clam 5, Strein discloses wherein an internal chamber is defined between the perimeter wall and the front panel (the front panel 21 and the perimeter wall of the display apparatus 70 form an internal chamber within the display apparatus; see Figs. 1, 3, 5; para. [0038]-[0039]), and wherein the light source is disposed within the internal chamber (the light sources 6 are disposed inside the display apparatus 70; see Figs. 1, 3, 5; para. [0038]-[0043]).

Regarding claim 6, Strein discloses wherein the light source comprises an overlapping region, and wherein the light guide header is secured to the light source within the overlapping region (the light sources 6 are mounted on a light source support (PCB) 20 which forms an overlapping region and is secured to the base portion that defines the light guide header, specifically to its vertical frame members 15 and 18; see Figs. 1, 3, 5; para. [0038]-[0040]).

Regarding claim 10, Strein implicitly discloses a method of forming a display assembly (transparent display device 70; see Figs. 1-5; Abstract; para. [0038], [0042]-[0046]), the method comprising disposing a light source behind a front panel (display array 21 forms a front panel of the display assembly and includes a plurality of holes 25 through which second end portions 86 of fiberoptic strands 19 are positioned to emit light through lenses 17 within each hole in a particular pattern on the display surface, with LEDs 6 are mounted on a light source support 20 which may be a PCB positioned behind and below the front panel 21; see Figs. 1-5; par. [0038]-[0044]); coupling a light guide header to the light source (a base portion comprising a horizontal frame member 30, vertical perimeter frame members 15 and 18, and a top cover 42 forms a light guide header to which the light sources 6 and its PCB 20 are coupled to emit light into first end portions 33 of the fiberoptic strands 19; see Figs. 1-5; par. [0038]-[0043]); coupling one or more fiber optic strands to the light guide header (fiberoptic strands 19; see Figs. 1-3, 5; para. [0038]-[0041], [0043]-[0044]); and routing the one or more fiber optic strands proximate to one or more portions of a feature, wherein the light guide header is configured to receive a portion of light emitted by the light source and guide the portion of the light into the one or more fiber optic strands to illuminate the one or more portions of the feature (the light sources 6 emit light through the interior of the light guide header towards first end portions of the fiber optic strands 19 which are routed to the front panel 21 to illuminate portions of the feature on the front surface; see Figs. 1-5; para. [0038]-[0044]).

Regarding claim 11, Strein implicitly discloses the method further comprising coupling a perimeter wall to the front panel (Figs. 3-4 show an unlabeled perimeter wall extending from the base portion (specifically from the top of vertical frame member 18 and horizontal frame member 30 of the base portion) to the top of the front panel 21 to fully enclose the interior of the display assembly 70; see Figs. 3-4; para. [0038]-[0039]).

Regarding claim 12, Strein implicitly discloses wherein said routing further comprising routing the one or more fiber optic strands proximate to one or more portions of the perimeter wall (the fiber optic strands 19 are routed such that the strands on the left and right sides of the display assembly are positioned adjacent the left and right sides of the perimeter wall, as shown in Fig. 2, and all the strands are positioned adjacent the rear side of the perimeter wall of the display apparatus, as shown in Figs. 3 and 5).

Regarding claim 14, Strein implicitly discloses wherein said disposing comprises disposing the light source within an internal chamber defined between the perimeter wall and the front panel (the front panel 21 and the perimeter wall of the display apparatus 70 form an internal chamber within the display apparatus which houses the light sources 6 therein; see Figs. 1, 3, 5; para. [0038]-[0043]).

Regarding claim 15, Strein implicitly discloses wherein said coupling the light guide header to the light source comprises securing the light guide header to the light source within an overlapping region of the light source (the light sources 6 are mounted on a light source support (PCB) 20 which forms an overlapping region and is secured to the base portion that defines the light guide header, specifically to its vertical frame members 15 and 18; see Figs. 1, 3, 5; para. [0038]-[0040]).

Regarding claim 17, Strein discloses the method further comprising receiving, by the light guide header, a portion of light emitted by the light source (the light sources 6 emit light through the interior of the light guide header towards first end portions of the fiber optic strands 19 which are routed to the front panel 21 to illuminate portions of the feature on the front surface; see Figs. 1-5; para. [0038]-[0044]); guiding the portion of the light into the one or more fiber optic strands (the light sources 6 emit light through the interior of the light guide header towards first end portions of the fiber optic strands 19 which are routed to the front panel 21 to illuminate portions of the feature on the front surface; see Figs. 1-5; para. [0038]-[0044]); and illuminating the one or more portions of the feature by said guiding (the light sources 6 emit light through the interior of the light guide header towards first end portions of the fiber optic strands 19 which are routed to the front panel 21 to illuminate portions of the feature on the front surface; see Figs. 1-5; para. [0038]-[0044]).

Claims 1, 9, 10, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dassanayake (US 5,452,186).
Regarding claim 1, Dassanayake discloses a display assembly (light distribution system; see Figs. 6-8; Abstract; col. 1, lines 6-10; col. 3, lines 64-68; col. 4, lines 1-34), comprising a front panel including a feature (instrument panel 60 which includes various gauges 62 of an instrument cluster 64 which are illuminated features on the panel; see Fig. 6; col. 3, lines 64-68; col. 4, lines 1-8); a light source behind the front panel (a housing 10 which contains a light bulb 24 therein is provided in a region behind the front panel 60; see Figs. 1, 6; col. 2, lines 4-50; col. 3, lines 64-68; col. 4, lines 1-8); a light guide header coupled to the light source (the light source 24 is mounted within an aperture 20 which includes a light ring assembly 22 that directs light from the light source into light pipes 28; see Figs. 1-4, 6; col. 2, lines 4-50; col. 3, lines 64-68; col. 4, lines 1-8); and one or more fiber optic strands coupled to the light guide header and routed proximate to one or more portions of the feature (a series of light pipes 28 are coupled to the light guide header 20 and routed to the various features 62 on the front panel 60 to illuminate the features; see Figs. 1-4, 6; col. 2, lines 38-50; col. 3, lines 64-68; col. 4, lines 1-8); wherein the light guide header is configured to receive a portion of light emitted by the light source and guide the portion of the light into the one or more fiber optic strands to illuminate the one or more portions of the feature (light emitted by the light source 24 is reflected off a reflective surface 16 of a reflective portion 14 within the housing 10 towards the light guide header 20 to guide the light into the fiber optic strands 28 which route the light to illuminate the various features 62 on the front panel 60; see Figs. 1-4, 6; col. 2, lines 4-50; col. 3, lines 64-68; col. 4, lines 1-8).

Regarding claim 9, Dassanayake discloses wherein the light source is configured to direct light in a first direction, and wherein the light guide header is configured to direct the portion of the light received from the light source in a second direction that differs from the first direction (light emitted by the light source 24 is emitted in a first direction towards a reflective surface 16 of a reflective portion 14 within the housing 10, and is then reflected off the reflective surface 16 in a second direction opposite the first direction towards the light guide header 20 to guide the light into the fiber optic strands 28 which route the light to illuminate the various features 62 on the front panel 60; see Figs. 1-4, 6; col. 2, lines 4-50; col. 3, lines 64-68; col. 4, lines 1-8).

Regarding claim 10, Dassanayake implicitly discloses a method of forming a display assembly (light distribution system; see Figs. 6-8; Abstract; col. 1, lines 6-10; col. 3, lines 64-68; col. 4, lines 1-34), the method comprising disposing a light source behind a front panel (instrument panel 60 which includes various gauges 62 of an instrument cluster 64 which are illuminated features on the panel, which are illuminated by light pipes 28 which receive light from a light bulb 24 contained in a housing 10 provided in a region behind the instrument (i.e. front) panel; see Figs. 1, 6; col. 2, lines 4-50; col. 3, lines 64-68; col. 4, lines 1-8); coupling a light guide header to the light source (the light source 24 is mounted within an aperture 20 which includes a light ring assembly 22 that directs light from the light source into light pipes 28; see Figs. 1-4, 6; col. 2, lines 4-50; col. 3, lines 64-68; col. 4, lines 1-8); coupling one or more fiber optic strands to the light guide header (a series of light pipes 28 are coupled to the light guide header 20 and routed to the various features 62 on the front panel 60 to illuminate the features; see Figs. 1-4, 6; col. 2, lines 38-50; col. 3, lines 64-68; col. 4, lines 1-8); and routing the one or more fiber optic strands proximate to one or more portions of a feature on the front panel (the fiber optic strands 28 are coupled to the light guide header 20 and routed to the various features 62 on the front panel 60 to illuminate the features; see col. 3, lines 64-68; see Figs. 1-4, 6; col. 2, lines 38-50; col. 3, lines 64-68; col. 4, lines 1-8).

Regarding claim 17, Dassanayake discloses the method further comprising receiving, by the light guide header, a portion of light emitted by the light source; guiding the portion of the light into the one or more fiber optic strands; and illuminating the one or more portions of the feature by said guiding (the fiber optic strands 28 are coupled to the light guide header 20 and routed to the various features 62 on the front panel 60 to illuminate the features; see col. 3, lines 64-68; see Figs. 1-4, 6; col. 2, lines 38-50; col. 3, lines 64-68; col. 4, lines 1-8).

Regarding claim 19, Dassanayake discloses wherein the light source is configured to direct light in a first direction, and wherein the light guide header is configured to direct the portion of the light received from the light source in a second direction that differs from the first direction (light emitted by the light source 24 is emitted in a first direction towards a reflective surface 16 of a reflective portion 14 within the housing 10, and is then reflected off the reflective surface 16 in a second direction opposite the first direction towards the light guide header 20 to guide the light into the fiber optic strands 28 which route the light to illuminate the various features 62 on the front panel 60; see Figs. 1-4, 6; col. 2, lines 4-50; col. 3, lines 64-68; col. 4, lines 1-8).

Allowable Subject Matter
Claims 4, 7-8, 13, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 20-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the claim is allowable over the Prior Art for the same reasons previously discussed in Section 29 of the Non-Final Rejection mailed 5/31/2022.


Regarding claims 7 and 16, the claims are allowable over the Prior Art for the same reasons previously discussed in Section 30 of the Non-Final Rejection mailed 5/31/2022.

Regarding claim 8, the claim is allowable over the Prior Art for the same reasons previously discussed in Section 31 of the Non-Final Rejection mailed 5/31/2022.

Regarding claim 13, the claim is considered to recite allowable subject matter for the same reasons discussed above with regards to Claim 4.

Regarding claim 18, the claim is considered to recite allowable subject matter for the same reasons discussed above with regards to Claim 8.

Regarding claim 20, the claim is allowable for the same reasons discussed above with regards to Claims 4 and 13.

Claims 21-22 depend on Claim 20.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Regarding the Applicant’s argument that Strein (US 2004/0250457) “does not expressly or necessarily describe, teach, or suggest a light guide header that receives light from the LEDs 6 and guides the light into the strands 19” because “the fiberoptic guide 28 is merely a cover of a frame that includes walls 15 and 18” and “the guide 28 secures the strands 19 in place, but does not guide light from the LEDs 6 into the ends 33 of the strands 19” (see Applicant’s Remarks, pg. 7), the Examiner respectfully disagrees.
In this case, the Examiner never stated that Strein’s fiberoptic guide 28 guides light from the LEDs 6 into the strands 19 at any point in the rejection of any of the claims. In fact, Strein’s fiberoptic guide 28 was never mentioned anywhere in the Non-Final Rejection mailed 5/31/2022, and thus Applicant’s argument with respect to the fiberoptic guide 28 of Strein is moot.
Rather, as previously stated in the rejection of Claims 1 and 10 in Sections 8 and 13 of the Non-Final Rejection mailed 5/31/2022, Strein discloses a base portion comprising a horizontal frame member 30, a vertical perimeter frame members 15 and 18, and a top cover 42 which together form a light guide header to which the light sources 6 and their PCB 20 are coupled to emit light into the first end portions 33 of the fiberoptic strands 19 (see Figs. 1-5; par. [0038]-[0043]). The light sources 6 emit light through the interior of the light guide header towards the first end portions 33 of the fiber optic strands 19 which are routed to the front panel 21 to illuminate portions of the feature on the front surface thereof (see Figs. 1-5; para. [0038]-[0044]). In other words, the Examiner referred to the combined structure of the horizontal frame member 30, the vertical perimeter frame members 15 and 18, and the top cover 42 as together forming a light guide header.
Therefore, Strein discloses “a light guide header coupled to the light source; and one or more fiber optic strands coupled to the light guide header and routed proximate to one or more portions of the feature, wherein the light guide header is configured to receive a portion of light emitted by the light source and guide the portion of the light into the one or more fiber optic strands to illuminate the one or more portions of the feature”, as required by Claims 1 and 10.

Regarding the Applicant’s argument that in Dassanayake (US 5,452,186) “the housing 10 is not behind the instrument panel 60”, and thus “Dassanayake does not expressly or necessarily describe, teach or suggest “a front panel including a feature; a light source behind the front panel” as recited in Claims 1 and 10 (see Applicant’s Remarks, pg. 8), the Examiner respectfully disagrees.
In this case, Dassanayake discloses a front panel in the form of an instrument panel 60 which includes various features such as gauges 62 of an instrument cluster 64 which are illuminated features on the panel (see Fig. 6; col. 3, lines 64-68; col. 4, lines 1-8), which are illuminated by light emitted by a light bulb 24 contained in a housing 10 provided in a region behind the panel (see Figs. 1, 6; col. 2, lines 4-50; col. 3, lines 64-68; col. 4, lines 1-8). As stated in col. 4, lines 1-2, “housing 10 is mounted within an instrument panel 60 of an automotive vehicle”. This arrangement is only possible if the housing 10 is physically behind the panel 60, as otherwise it would be physically impossible for the light from the light source 24 in the housing to be emitted through the gauges 62 and outside the panel itself.
Therefore, Dassanayake discloses “a front panel including a feature; a light source behind the front panel” as required by Claims 1 and 10.

Regarding the Applicant’s argument that “the embodiments of Dassanayake do not utilize optical fibers. Indeed, the only portion of Dassanayake that discusses optical fibers is in the BACKGROUND, in which Dassanayake expressly discussed the drawbacks of optical fibers within light pipes (See Applicant’s Remarks, pgs. 8-9), the Examiner respectfully disagrees.
In this case, Dassanayake discloses the light source 24 is mounted within an aperture 20 which includes a light ring assembly 22 that directs light from the light source into a series of light pipes 28, which are then routed to the various features/gauges 62 on the front panel 60 (see Figs. 1-4, 6; col. 2, lines 4-50; col. 3, lines 64-68; col. 4, lines 1-8). The light pipes 28 are described as being “made of a common light conducting material such as plastic or glass” (see col. 2, lines 22-23), which each have “a face 40 which is preferably cut to form a generally planar surface when bundled together around base 25 in the ring shape” (see col. 2, lines 57-60).
Further, the Applicant is respectfully advised that in general, a “light pipe” is “an optical fiber or a solid transparent plastic rod for transmitting light lengthwise” (see the dictionary definition of “light pipe” at https://www.merriam-webster.com/dictionary/light%20pipe). Therefore, Dassanayake’s light pipes 28 are optical fibers, and thus Dassanayake’s entire disclosure discusses optical fibers.
Therefore, Dassanayake discloses “a light guide header coupled to the light source; and one or more fiber optic strands coupled to the light guide header and routed proximate to one or more portions of the feature, wherein the light guide header is configured to receive a portion of light emitted by the light source and guide the portion of the light into the one or more fiber optic strands to illuminate the one or more portions of the feature”, as required by Claims 1 and 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875